PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dinan, Esmael, Hejazi
Application No. 15/186,502
Filed: June 19, 2016
For: Uplink Power Control in a Wireless Device
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 27, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the final Office action, mailed July 20, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained and date.  Accordingly, the application became abandoned on October 21, 2020. A Notice of Abandonment was mailed January 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal and fee of $420; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

The two-month period for filing an appeal brief under 37 CFR 41.37 runs from the date of this decision.

This application is being referred to Technology Center Art Unit 2462 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET